OPINION OF THE COURT
TENDRICH, Judge.
We reversed the summary judgment in the instant case in view of the fact that we find that there were genuine issues as to material fact that preclude the entry of a summary final judgment. (See Holl v. Talcott, 191 So.2d 40 (Fla. 1966); Guy v. Kight, 397 So.2d 402 (Fla. 5th DCA 1981)).
In the instant case two insurance companies provided coverage for *134the accident although each policy was for a different insured. One insurance company paid the entire amount to its claimant, and then the company that paid sought a proration of the amount paid from the second insurance company. We find that Allstate Insurance Co. v. Dairyland Insurance Co., 271 So.2d 457 (Fla. 1972) is on all fours and is dispositive of this case.
In view of our findings the matter is reversed ánd remanded to the trial court for a trial on the merits.
REVERSED AND REMANDED with directions.
WETHERINGTON and LANTZ concur.